Citation Nr: 0710144	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  05-18 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected low back disability, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased rating for a service-
connected right knee disability, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for a service-
connected left knee disability, currently evaluated as 10 
percent disabling.

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to June 
1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in White 
River Junction, Vermont (the RO).

Procedural history

The veteran was initially granted service connection for a 
bilateral knee disability in a March 1984 rating decision.  A 
10 percent disability rating was assigned for the right knee 
and a noncompensable rating for the left.  Service connection 
was thereafter granted for a low back disability in a June 
1985 rating decision.  A noncompensable rating was assigned.  

The rating assigned the veteran's low back disability was 
subsequently increased to 20 percent in a May 1996 rating 
decision and then to 40 percent in an October 2000 rating 
decision.  The May 1996 rating decision also increased the 
rating assigned the veteran's left knee to 10 percent and 
continued the 10 percent rating which was already in place 
for the right.  

In May 2002, the RO received the veteran's claim for an 
increase in the rating assigned his back and knee 
disabilities together with his claim of entitlement to TDIU.  
The claims were denied in rating decisions dated in November 
2002 and April 2003, and the veteran appealed.

In his substantive appeal, the veteran requested a hearing 
before the Board in Washington, DC.  See VA Form 9 dated in 
May 2005.  Such was scheduled for July 2006, but the veteran 
failed to appear.  Shortly thereafter, however, the veteran 
sent the Board a letter explaining that he did not want a 
hearing in Washington and that he instead wanted a 
videoconference hearing at the RO.  The Board interpreted 
this request as a motion to reschedule the hearing, which was 
granted by the undersigned in August 2006.  See 38 C.F.R. 
§ 20.704 (2006).

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

As explained in the Introduction, the Board granted the 
veteran's motion to reschedule his hearing in August 2006.  
The case must therefore be remanded so that the requested 
videoconference hearing can be scheduled.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should schedule the veteran for a 
videoconference hearing at the RO.  
The veteran should be notified of the 
date, time and place of such a hearing by 
letter mailed to his current address of 
record, with a copy to his 
representative.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



